Dismissed and Memorandum Opinion filed December 20, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00744-CV

                   JOSHUA VAN PETERSON, Appellant

                                        V.
  MORRISON SUPPLY COMPANY, LLC D/B/A EXPRESSIONS HOME
                   GALLERY, Appellee

                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-10093

                         MEMORANDUM OPINION

      This is an appeal from an order signed March 24, 2022. The notice of appeal
was filed October 7, 2022. To date, our records show that appellant has not paid
the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless party is excused by statute or by appellate rules from paying costs).
Tex. Gov’t Code § 51.207 (appellate fees and costs).
      On November 17, 2022, this court ordered appellant to pay the appellate
filing fee on or before November 28, 2022 or the appeal would be dismissed.
Appellant has not paid the appellate filing fee or otherwise responded to the court’s
order. Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot and Wilson




                                         2